DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/03/2022 has been entered.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 36 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 36 recites limitations “the edges” that lack antecedent basis because “the edges”  was not defined by the claim.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 7, 9-11, 16, 18, 21, 23, 25, and 29 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent No. 8,129,818 to Tooi et al. (hereinafter Tooi).
With respect Claim 1, Tooi discloses a gate controlled bipolar semiconductor device (IGBT) (Tooi, Figs. 1-3, 4-5, Col. 1, lines 6-14; Col. 3, lines 1-67; Cols. 4-6) comprising:
       a collector region (e.g., 14) (Tooi, Figs. 1-3, Col. 3, lines 41-50) of a first conductivity type (p-type);
       a drift region (12) (Tooi, Figs. 1-3, Col. 3, lines 41-50) of a second conductivity type (n-type) located over the collector region (14);
       a body region (e.g., p-type base region 16) (Tooi, Figs. 1-3, Col. 3, lines 41-50) of a first conductivity type located over the drift region (12);
       a plurality of first contact regions (e.g., n+-type region 20) (Tooi, Figs. 1-3, Col. 3, lines 51-53) of a second conductivity type located above the body region (16) and having a higher doping concentration (n+-type) than the body region (p-type region 16);
       a second contact region (e.g., p+-type contact region 18) (Tooi, Figs. 1-3, Col. 4, lines 13-23) of a first conductivity type located laterally adjacent to 10the plurality of first contact regions (20), the second contact region (18) having a higher doping concentration (p+-type) than the body region (p-type);
       at least two active trenches (e.g., trench grooves 19 including trench gates 40 in gate regions 50 and 57) each extending from a surface (e.g., a front surface of the semiconductor substrate 12) (Tooi, Figs. 1-3, Col. 3, lines 53-63) into the drift region (12);
       an emitter trench (e.g., dent 30 and trench groove 49 at the bottom of the dent 30 in the emitter contact region 26) (Tooi, Figs. 1-3, Col. 3, lines 64-67; Col. 4, lines 1-13) extending from the surface (e.g., the front surface of the semiconductor substrate 12) into the drift region (12);
       wherein each first contact region (20) (Tooi, Figs. 1-3, Col. 3, lines 53-63) adjoins an active trench (19) of the at least two trenches so that, in use, a 15channel (e.g., in the IGBT, conventionally, the channel is formed in the base region) (Tooi, Figs. 1-3, Col. 1, lines 52-
       wherein the second contact region (18) (Tooi, Figs. 1-3, Col. 4, lines 13-23) adjoins the emitter trench (e.g., 30/49); and
       wherein the emitter trench (e.g., 30/49) (Tooi, Figs. 1-3, Col. 3, lines 64-67; Col. 4, lines 1-13) is located between two active trenches (e.g., trench grooves 19 including trench gates 40 in gate regions 50 and 57) of the at least two trenches, and
       wherein the at least two active trenches (e.g., 19) and the emitter trench (30/49) are laterally spaced in a first dimension (e.g., in the horizontal direction in Fig. 1) (Tooi, Figs. 1-3, Col. 3, lines 64-67; Col. 4, lines 1-13), and wherein current flows in the device (e.g., between the emitter electrode 52, as shown in Fig. 3, and the collector region 14) in a second dimension (e.g., in the vertical direction in Fig. 1) substantially transverse to the first dimension, and
       wherein the at least two active trenches (e.g., 19) (Tooi, Figs. 1-3, Col. 3, lines 53-67; Col. 4, lines 1-13) andAtty. Docket No.: C64-029154 US PCT Page 4emitter trench (30/49) extend in a third dimension (e.g., a direction of extension of the grooves 19 and 30/49 in a plane perpendicular to the vertical direction in Fig. 1) of the device, and wherein the second contact region (18) is formed partially within the emitter trench (e.g., 30) and extends from an outer surface of a vertical sidewall of the emitter trench (30) in the first dimension and extends into the emitter trench (e.g., 30) in the third dimension of the device.
Regarding Claim 2, Tooi discloses the device according to claim 1. Further, Tooi discloses the device, wherein the second contact region (e.g., p+-type contact region 18) (Tooi, Figs. 1-3, Col. 4, lines 13-23) is located between two laterally spaced first contact regions (e.g., n+-type region 20).
Note, in claim 2, the term “and/or” is interpreted as “or”.
Regarding Claim 7, Tooi discloses the device according to claim 1. Further, Tooi discloses the device, wherein a width (e.g. a width of the p+ contact region 18 within the trench 30 in a first dimension is less than a width of the emitter trench 30 because the grooves 49 at the bottom of the emitter trench 30 
Regarding Claim 9, Tooi discloses the device according to claim 1. Further, Tooi discloses the device, wherein the second contact region (18) does not extend into the body region (16) between the active trench (19) and the emitter trench (30/49) (in a region where the first contact region 20 and the extending portions 22 of the first contact region 20 are formed) (Tooi, Figs. 1-3, Col. 4, lines 13-31).
Regarding Claim 10, Tooi discloses the device according to claim 1. Further, Tooi discloses the device, wherein the emitter trench (e.g., 30) comprises a plurality of segments (e.g., regions covered with a plurality of band-shaped first contact regions 108) (Tooi, Figs. 4-5, Col. 6, lines 33-42) in the third dimension, wherein the plurality of segments (108) are shaped such that at least a space is formed between two segments (e.g., regions covered with a plurality of band-shaped first contact regions 108) of the plurality of segments.
Regarding Claim 11, Tooi discloses the device according to claim 10. Further, Tooi discloses the device, wherein the second contact region (18) (Tooi, Figs. 4-5, Col. 6, lines 33-42) comprises a plurality of portions in the third dimension, each portion being located within the space formed between two segments (e.g., regions covered with a plurality of band-shaped first contact regions 108) of the plurality of segments of the emitter trench.
Note, that in claims 11, limitations following the term “optionally” are considered as alternative limitations, and the term “optionally” is interpreted as “or”.
Regarding Claim 16, Tooi discloses the device according to claim 1. Further, Tooi discloses the device, wherein the first contact region (e.g., 20) is a continuous region (Tooi, Figs. 1-3, Col. 3, lines 53-63) in the third dimension; or wherein the first contact region (108) (Tooi, Figs. 4-5, Col. 6, lines 33-42) comprises segments spaced from one another in the third dimension.
Regarding Claim 18, Tooi discloses the device according to claim 1. Further, Tooi discloses the device, further comprising a region (e.g., including inner walls of the concave section 30) (Tooi, Figs. 1-3, Col. 3, lines 64-67; Col. 4, lines 1-31) adjacent the emitter trench (30/49), wherein the region comprises a first recessed portion (e.g., a portion of the inner wall of the concave section 30 adjacent to the n+-type emitter region 20) extending from the surface of the device to the emitter trench

Regarding Claim 21, Tooi discloses the device according to claim 1. Further, Tooi discloses the device, wherein the at least two active trenches (19) (Tooi, Figs. 1-3, Col. 3, lines 53-67; Col. 4, lines 1-13) and the emitter trench (30/49) have different widths in the first dimension.
Regarding Claim 23, Tooi discloses the device according to claim 1. Further, Tooi discloses the device, wherein the emitter trench (e.g., 30) is fully recessed (e.g., concave section formed in the base region 16 and separated from the active trenches 19 is interpreted as fully recessed emitter trench) (Tooi, Figs. 1-3, Col. 3, lines 64-67; Col. 4, lines 1-21).
Note, that in claims 23, limitations following the term “optionally” are considered as alternative limitations, and the term “optionally” is interpreted as “or”.
Regarding Claim 25, Tooi discloses the device according to claim 1. Further, Tooi discloses the device, wherein one or more of the active and emitter trenches (e.g., emitter trench 30/49) comprise split embedded electrodes (e.g., embedded electrodes 42 comprised of doped polysilicon in two separate trenches 49 at the bottom of the emitter trench 30).
Note, in claim 25, the term “and/or” is interpreted as “or”.
Regarding Claim 29, Tooi discloses the device according to claim 1. Further, Tooi discloses the device, wherein the device is an insulated gate bipolar transistor (IGBT) (Tooi, Figs. 1-3, Col. 1, lines 10-14; Col. 3, lines 41-67; Col. 4, lines 1-53).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over US Patent No. 8,129,818 to Tooi in view of Naito (US 2017/0018636, cited in IDS 11/22/2019).
Regarding Claim 14, Tooi discloses the device according to claim 11. Further, Tooi does not specifically disclose that the plurality of segments of the emitter trench have a cross shape having a variable width along the third dimension; and optionally wherein two portions of the second contact region are laterally spaced and a segment of the plurality of segments of the emitter trench is formed between said two portions of the second contact region, and wherein the segment between two portions has a predetermined width.  However, Naito teaches a dummy trench (30) (Naito, Figs. 1, 2, 6, 10, ¶0027-¶0054, ¶0059-¶0080, ¶0108-¶0112, ¶0122-¶0124) having a plurality of branch portions (32) to enhance carrier injection effect (IE), the plurality of branch portions (32) are connected so that the emitter trench has a cross shape having a variable width along the third dimension.
Note, that limitations following the term “optionally” are considered as alternative limitations, and the term “optionally” is interpreted as “or”. 
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the device of Tooi by forming the emitter trench including a plurality of branch portions arranged along extending direction of the emitter trench as taught by Naito to have the device, wherein the plurality of segments of the emitter trench have a cross shape having a variable width along the third dimension in order to provide improved IGBT with enhanced carrier injection effect (Naito, ¶0009, ¶0010, ¶0037, ¶0040, ¶0124).
Claims 30 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent No. 8,129,818 to Tooi in view of Abe et al. (US 2019/0067463, hereinafter Abe).
Regarding Claims 30 and 31, Tooi discloses the device according to claim 1. Further, Tooi does not specifically disclose the device, wherein the collector comprises a plurality of first segments of a first conductivity type and a plurality of second segments of a second conductivity type, wherein the plurality of first segments and the plurality of second segments are laterally adjacent to one another (as claimed in claim 30); wherein the device is a reverse conducting insulated gate bipolar transistor (RC-IGBT) (as claimed in claim 31).
However, Abe teaches forming a reverse conducting IGBT (RC-IGBT) device, wherein the collector (14, in the embodiment of Fig. 22-25 to which the semiconductor device of the first embodiment of Figs. 1-4 is applied) (Abe, Figs. 1, 2A-2B, 3, ¶0058, ¶0061, ¶0103-¶0120) comprises a plurality of first 
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the device of Tooi by forming an IGBT device including free wheeling diode (FWD) regionsas taught by Abe to have the device, wherein the collector comprises a plurality of first segments of a first conductivity type and a plurality of second segments of a second conductivity type, wherein the plurality of first segments and the plurality of second segments are laterally adjacent to one another (as claimed in claim 30); wherein the device is a reverse conducting insulated gate bipolar transistor (RC-IGBT) (as claimed in claim 31) in order to provide the device with improved performance characteristics (e.g., reduced ON resistance) (Abe, ¶0002, ¶0079, ¶0102, ¶0103, ¶0126). 
Claim 32 is rejected under 35 U.S.C. 103 as being unpatentable over US Patent No. 8,129,818 to Tooi in view of Senoo et al. (US Patent No. 9,601,592, hereinafter Senoo) and Tanabe et al. (US 2012/0146091, hereinafter Tanabe).
Regarding Claim 32, Tooi discloses the device according to claim 1. Further, Tooi does not specifically disclose the device, further comprising: (1) a floating semiconductor body of a second conductivity type underneath the body region; a base region of a first conductivity type underneath the floating semiconductor body; wherein (2) the base region is connected to the body region in the third dimension; and wherein the base region is biased at a ground potential through the second contact region.
Note, that in claim 32, limitations following the term “optionally” are considered as alternative limitations, and the term “optionally” is interpreted as “or”.
Regarding (1), Senoo teaches an IGBT device (Senoo, Fig. 1-2, Col. 1, lines 11-12; lines 65-67; Col. 2, lines 3-30; Col. 3, lines 56-67; Col. 8, lines 41-67; Col. 9, lines 1-67) including a floating region (24) between a top body region (22) and a bottom body region (26) so as to restrain an on-state voltage and a gate threshold voltage from being dispersed among the mass-produced IGBTs; specifically, the device comprises a floating semiconductor body (24) of a second conductivity type (n-type) underneath 
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the device of Tooi by forming floating semiconductor body as taught by Senoo to have the device, further comprising: a floating semiconductor body of a second conductivity type underneath the body region; a base region of a first conductivity type underneath the floating semiconductor body in order to provide improved semiconductor device with lower on-state voltage, wherein the on-state voltage and a gate threshold voltage are restrained from being dispersed among the mass-produced IGBTs (Senoo, Col. 1, lines 11-12; lines 65-67; Col. 2, lines 3-30; Col. 3, lines 56-67; Col. 6, lines 25-36).
Regarding (2), Tanabe teaches forming an IGBT device (Tanabe, Figs. 1, 2, 32, 37,  ¶0008- ¶0011, ¶0058-¶0075, ¶0166-¶0175) having floating effect and with reduced conduction and switching loss while maintaining a breakdown resistance, wherein the body region (11) includes an upper body region (11a), the n-type semiconductor region (19) having specific impurity concentrations and the base region (the lower base region 11b) under the n-type semiconductor region (19), wherein the base region (11b) is connected to the body region (11a) in the third dimension (opening in the n-type semiconductor region 19 extending in the third dimension along the extension of the trench so that the lower base region (11b is connected to the bode region 11a in the third dimension); and wherein the base region (the lower base layer 11b) (Tanabe, Fig. 37,  ¶0175) is biased at a ground potential (e.g., grounded during switching operation) through the second contact region (15, p+ semiconductor region).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the device of Tooi by forming the body including the lower base region which is grounded during switching operation as taught by Tanabe to have the device, the base region is connected to the body region in the third dimension; and wherein the base region is biased at a ground potential through the second contact region in order to provide improved semiconductor device having floating effect and with reduced conduction and switching loss while maintaining a breakdown resistance (Tanabe, ¶0008- ¶0011, ¶0166-¶0175).
Claim 35 is rejected under 35 U.S.C. 103 as being unpatentable over US Patent No. 8,129,818 to Tooi in view of Kim (US Patent No. 6,111,278).
Regarding Claim 35, Tooi discloses the device according to claim 10. Further, Tooi discloses that the second contact region (18) (Tooi, Figs. 4-5, Col. 6, lines 33-42) comprises a plurality of portions in the third dimension, each portion being located within the space formed between two segments (e.g., regions covered with a plurality of band-shaped first contact regions 108) of the plurality of segments of the emitter trench, but does not specifically disclose that the plurality of segments of the emitter trench are continuous segments having a substantially 'S' shape, and wherein the portions of the second contact region each have a smaller width compared to the segments of the plurality of segments of the emitter trench.
However, Kim teaches forming IGBT device (Kim, Figs. 3-6, Col. 4, lines 19-48; Col. 5, lines 48-67; Col. 6, lines 1-44; Col. 7, lines 56-67) comprising an emitter region (e.g., n+ type regions 124a/124b/124c) having a plurality of S-shaped segments or L-shaped segments, and located within the space formed between two segments of the plurality of segments of the emitter contact regions (110a/110b) which are continuous segments and entirely surround the plurality of S-shaped segments or L-shaped segments.
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the device of Tooi by forming the emitter trench including an emitter region having a plurality of L-shaped portions as taught by Kim, wherein the portions of emitter contact region surrounding emitter region having a plurality of L-shaped portions form continuous segment region having S-shape to have the device, wherein that the plurality of segments of the emitter trench are continuous segments having a substantially 'S' shape, and wherein the portions of the second contact region each have a smaller width compared to the segments of the plurality of segments of the emitter trench in order to provide improved IGBT with improved performance characteristics (Kim, Col. 4, lines 19-48; Col. 7, lines 56-67).
Claim 36 is rejected under 35 U.S.C. 103 as being unpatentable over US Patent No. 8,129,818 to Tooi in view of Adam et al. (US 2008/0121930, hereinafter Adam).
Regarding Claim 36, Tooi discloses the device according to claim 1. Further, Tooi discloses the device, further comprising a region (e.g., including inner walls of the concave section 30) (Tooi, Figs. 1-3, Col. 3, lines 64-67; Col. 4, lines 1-31) adjacent the emitter trench (30/49), wherein the region comprises: a first recessed portion (e.g., a portion of the inner wall of the concave section 30 adjacent to the n+-type emitter region 20) extending from the surface of the device to the emitter trench; a second recessed portion (e.g., a portion of the inner wall of the concave section 30 extending below the n+-type emitter region 20) extending from the first recessed portion into the emitter trench (30/49), but does not specifically disclose a silicide layer along the edges of the first and second recessed portions.
However, Adam teaches forming a silicide layer (197) (Adam, Figs. 16-17, 18-20, ¶0025, ¶0028-¶0029) by known silicidation process on the inner sidewalls of the emitter trench formed in the base layer (172/130) of bipolar transistor to reduce the resistance of the emitter (136).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the device of Tooi by forming a silicide layer on the inner sidewalls of the emitter trench of Tooi by any known silicidation process as taught by Adam to have a silicide layer along the edges of the first and second recessed portions in order to provide a low-resistance emitter (Adam, -¶0028-¶0029).
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-22, 7, 9-11, 14, 16, 18, 21, 23, 25, 29-32, 35, and 36 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATALIA GONDARENKO whose telephone number is (571)272-2284. The examiner can normally be reached 9:30 AM-7:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NATALIA A GONDARENKO/             Primary Examiner, Art Unit 2891